Citation Nr: 1203564	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  03-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Providence, Rhode Island, Department of Veterans Appeals (VA) Regional Office (RO), which denied the issues on appeal.  

The Board remanded the claims in March 2007 and September 2010 for further development.  

In a September 2010 Board decision, service connection for PTSD was granted.  By rating decision of September 2011, a total rating based upon individual unemployability based upon service-connected disabilities (TDIU) was granted, effective April 2010, the date of the claim.  Since these issues were resolved in favor of the Veteran, they are no longer reflected on the title page.  The only issue that continues on appeal is entitlement to service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss based upon service incurrence.  She related that she had difficulty hearing in small groups or where there was competing noise.  She gave a history of an occupational assignment in service over a four year period as having transported and loaded ammunition on aircraft in close proximity to jet engine noise.  Her occupational specialty in service was weapons mechanic and her service treatment records show that she worked on the flight line.  Her exposure to military noise while working on the flight line in the early 1960's was conceded by the RO.  Her claim was remanded in September 2010 in an effort to provide her the opportunity to undergo a VA audiology examination and for the VA audiologist to provide an opinion as to the etiology of her hearing loss.  

In December 2010, the Veteran underwent a VA audiology examination.  She self reported maintenance procedures requiring her to be in very close proximity to the engine bay while jet engines were still running.  She reported to no use of ear protection in the first few years of performing this type of work.  During the examination, the examiner indicated that she presented with asymmetrical hearing loss and speech discrimination warranting an ears nose and throat (ENT) examination.  The examination also noted that the Veteran had tinnitus, which can be a symptom of hearing loss, and that it was at least as likely as not caused or the result of the Veteran's military noise exposure.  The examiner stated that the Veteran's head was adjacent to the jet engines while running which would make it not unreasonable to consider tinnitus as a derivative of this military noise.  However, the examiner indicated that her diagnosed bilateral hearing loss was less likely as not caused by the Veteran's military noise exposure.  Emphasis was placed on the Veteran's self-reported occupational noise exposure (packing boxes in a factory), which was described to be minimal.  This finding is inconsistent with the findings attributing tinnitus to military noise exposure as well as her service treatment records and self report of working as a weapons mechanics on the flight line loading the jets while the jet engines were running.  The provisions of 38 C.F.R. § 4.2 indicated that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  

As the statements made as to the opinion rendered as to the etiology of the Veteran's tinnitus and bilateral hearing loss are inconsistent, the Veteran warrants another VA audiology examination in connection with this claim.  Also, fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This duty also includes the need to provide a VA examination by a specialist, when recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991). In light of the December 2010 statement by the VA audiologist indicating that the Veteran warrants an ENT examination in connection with this claim, this specialty examination is also warranted.  
 
Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA audiology and ENT examination(s), including an audiogram and Maryland CNC speech recognition test, to determine the nature, severity, and etiology of any current bilateral hearing loss she may have.  All indicated testing and studies should be made.  

The examiner(s) are then requested to indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is etiologically related to service, especially any acoustic trauma sustained during service, and specifically taking into consideration her employment working on the flight line with no hearing protection.  The examiner(s) should also take into consideration any findings as related to her flight line work as well as her diagnosed tinnitus which has been considered to be connected to such employment.  The examiner(s) should discuss the rationale for all opinions expressed.  

If no opinion can be rendered without resorting to mere speculation, the examiner(s) should so state and provide a rationale for such.  The examiner(s) should review the entire medical history in the Veteran's claims file, including a complete copy of this remand.  

2.  The RO/AMC should review the claims file.  If any development is incomplete, the RO/AMC should take corrective action before readjudicating the claim.  See Stegall v. West, 11 Vet.App. 268 (1998).  

3.  If the claim on appeal is not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


